UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-15663 American Realty Investors, Inc. (Exact name of registrant as specified in its charter) Nevada 75-2847135 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 1reeway, Suite 300 Dallas, Texas (Address of principal executive offices) (Zip Code) (469)522-4200 Registrant’s Telephone Number, including area code Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $0.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Acceleratedfiler¨ Non-accelerated filer¨ (Do not check if smaller reportingcompany) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨No x The aggregate market value of the shares of voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the closing price at which the common equity was last sold which was the sales price of the Common stock on the NewYork Stock Exchange as of June30, 2014 (the last business day of the Registrant’s most recently completed second fiscal quarter) was $13,650,042 based upon a total of 2,019,237 shares held as of June30, 2014 by persons believed to be non-affiliates of the Registrant. The basis of the calculation does not constitute a determination by the Registrant as defined in Rule 405 of the Securities Act of 1933, as amended, such calculation, if made as of a date within sixty days of this filing, would yield a different value. As of March 15, 2015, there were 14,027,619 shares of common stock outstanding. Documents Incorporated By Reference: Consolidated Financial Statements of Income Opportunity Realty Investors, Inc.; Commission File No.001-14784 Consolidated Financial Statements of Transcontinental Realty Investors, Inc.; Commission File No.001-09240 INDEX TO ANNUAL REPORT ON FORM 10-K Page PART I Item 1. Business. 3 Item1A. Risk Factors. 10 Item 1B. Unresolved Staff Comments. 14 Item 2. Properties. 15 Item 3. Legal Proceedings. 18 Item 4. Mine Safety Disclosures. 20 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 8. Consolidated Financial Statements and Supplementary Data. 37 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 78 Item9A. Controls and Procedures. 78 Item 9B. Other Information. 78 PART III Item 10. Directors, Executive Officers and Corporate Governance. 79 Item 11. Executive Compensation. 85 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 86 Item 13. Certain Relationships and Related Transactions, and Director Independence. 87 Item 14. Principal Accounting Fees and Services. 90 PART IV Item 15. Exhibits, Financial Statement Schedules. 92 Signature Page 94 2 FORWARD-LOOKING STATEMENTS Certain Statements in this Form 10-K are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934. The words “estimate,” “plan,” “intend,” “expect,” “anticipate,” “believe,” and similar expressions are intended to identify forward-looking statements. The forward-looking statements are found at various places throughout this Report and in the documents incorporated herein by reference. The Company disclaims any intention or obligations to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Although we believe that our expectations are based upon reasonable assumptions, we can give no assurance that our goals will be achieved. Important factors that could cause our actual results to differ from estimates or projections contained in any forward-looking statements are described in Part I, Item1A. “Risk Factors”. PART I ITEM 1. BUSINESS General As used herein, the terms “ARL,” “the Company,” “We,” “Our,” or “Us” refer to American Realty Investors, Inc., a Nevada corporation, individually or together with its subsidiaries.The Company is headquartered in Dallas, Texas and its common stock trades on the New York Stock Exchange (“NYSE”) under the symbol (“ARL”).ARL is a “C” corporation for U.S. federal income tax purposes. ARL was organized in 1999. In August 2000, the Company acquired American Realty Trust, Inc., a Georgia corporation (“ART”) and National Realty L.P., a Delaware limited partnership (“NRLP”). ART was the successor to a District of Columbia business trust organized in 1961. The business trust was merged into ART in 1988. NRLP was organized in 1987 and subsequently acquired all of the assets and assumed all of the liabilities of several public and private limited partnerships. NRLP also owned a portfolio of real estate and mortgage loan investments. Approximately 86.7% of ARL’s stock is owned by related entities. ARL subsidiaries own approximately 80.9% of the outstanding shares of common stock of Transcontinental Realty Investors, Inc., a Nevada corporation (“TCI”) whose common stock is traded on the NYSE under the symbol (“TCI”). ARL has consolidated TCI’s accounts and operations since March2003.TCI, a subsidiary of ARL, owns approximately 81.1% of the common stock of Income Opportunity Realty Investors, Inc. (“IOT”).Effective July 17, 2009, IOT’s financial results were consolidated with those of ARL and TCI and their subsidiaries.IOT’s common stock is traded on the New York Stock Exchange Euronext (“NYSE MKT”) under the symbol (“IOT”). ARL’s Board of Directors is responsible for directing the overall affairs of ARL and for setting the strategic policies that guide the Company. As of April 30, 2011, the Board of Directors delegated the day-to-day management of the Company to Pillar Income Asset Management, Inc. (“Pillar”), a Nevada corporation, under a written Advisory Agreement that is reviewed annually by ARL’s Board of Directors. The directors of ARL are also directors of TCI and IOT.The Chairman of the Board of Directors of ARL also serves as the Chairman of the Board of Directors of TCI and IOT.The officers of ARL also serve as officers of TCI, IOT and Pillar. Effective since April 30, 2011, Pillar, the sole shareholder of which is Realty Advisors, LLC, a Nevada limited liability company, the sole member of which is Realty Advisors, Inc. (“RAI”), a Nevada corporation, the sole shareholder of which is May Realty Holdings, Inc. (“MRHI”, formerly known as Realty Advisors Management, Inc. “RAMI”, effective August 7, 2014), a Nevada corporation, the sole shareholder of which is a trust known as the May Trust, became the Company’s external Advisor and Cash Manager. Pillar’s duties include, but are not limited to, locating, evaluating and recommending real estate and real estate-related investment opportunities. Pillar also arranges, for the Company’s benefit, debt and equity financing with third party lenders and investors. Pillar also serves as an Advisor and Cash Manager to TCI and IOT. As the contractual advisor, Pillar is compensated by ARL under an Advisory Agreement that is more fully described in Part III, Item10. “Directors, Executive Officers and Corporate Governance – The Advisor”. ARL has no employees. Employees of Pillar render services to ARL in accordance with the terms of the Advisory Agreement. Effective since January 1, 2011, Regis Realty Prime, LLC, dba Regis Property Management, LLC (“Regis”), the sole member of which is Realty Advisors, LLC, manages our commercial properties and provides brokerage services.Regis receives property management fees, construction management fees and leasing commissions in accordance with the terms of its property-level management agreement.Regis is also entitled to receive real estate brokerage commissions in accordance with the terms of a non-exclusive brokerage agreement.See Part III, Item10. “Directors, Executive Officers and Corporate Governance – Property Management and Real Estate Brokerage”. ARL engages third-party companies to lease and manage its apartment properties. On January 1, 2012, the Company’s subsidiary, TCI, entered into a development agreement with Unified Housing Foundation, Inc. (“UHF”) a non-profit corporation that provides management services for the development of residential apartment projects in the future.This development agreement was terminated December 31, 2013.The Company has also invested in surplus cash notes receivables from UHF and has sold several residential apartment properties to UHF in prior years.Due to this ongoing relationship and the significant investment in the performance of the collateral secured under the notes receivable, UHF has been determined to be a related party. 3 Our primary business is the acquisition, development and ownership of income-producing residential, hotel and commercial real estate properties. In addition, we opportunistically acquire land for future development in in-fill or high-growth suburban markets. From time to time and when we believe it appropriate to do so, we will also sell land and income-producing properties. We generate revenues by leasing apartment units to residents; leasing office, industrial and retail space to various for-profit businesses as well as certain local, state and federal agencies; and renting hotel rooms to guests. We also generate revenues from gains on sales of income-producing properties and land. At December31, 2014, our income-producing properties consisted of: • 9 commercial properties consisting of four office buildings, one industrial warehouse, three retail properties, and a golf course comprising in aggregate approximately 2.1 million square feet, excluding the golf course; • 38 residential apartment communities comprising 6,344 units, excluding apartments being developed. The following table sets forth the location of our real estate held for investment (income-producing properties only) by asset type as of December31, 2014: Apartments Commercial Location No. Units No. SF Arkansas 4 - - Colorado 2 - - Florida - - 1 Illinois - - 1 Kansas 1 - - Louisiana-Other 2 - - Mississippi 7 - - Ohio 1 - - Tennessee 2 - - Texas-Greater Dallas-Ft Worth 12 5 Texas-Greater Houston 2 - - Texas-San Antonio 2 - - Texas-Other 3 - - St. Thomas, US Virgin Islands - - 1 Wisconsin - - 1 Total 38 9 We finance our acquisitions primarily through operating cash flow, proceeds from the sale of land and income-producing properties and debt financing primarily in the form of property-specific, first-lien mortgage loans from commercial banks and institutional lenders. We finance our development projects principally with short-term, variable-rate construction loans that are refinanced with the proceeds of long-term, fixed-rate amortizing mortgages when the development has been completed and occupancy has been stabilized. When we sell properties, we may carry a portion of the sales price generally in the form of a short-term, interest bearing seller-financed note receivable, secured by the property being sold. We may also from time to time enter into partnerships or joint ventures with various investors to acquire land or income-producing properties or to sell interests in certain of our properties. We join with various third-party development companies to construct residential apartment communities. We are in the predevelopment process on several residential apartment communities but have not yet begun construction.At December 31, 2014, we had one apartment projects in development.The third-party developer typically holds a general partner as well as a limited partner interest in a limited partnership formed for the purpose of building a single property while we generally take a limited partner interest in the limited partnership. We may contribute land to the partnership as part of our equity contribution or we may contribute the necessary funds to the partnership to acquire the land. We are required to fund all required equity contributions while the third-party developer is responsible for obtaining construction financing, hiring a general contractor and for the overall management, successful completion and delivery of the project. We generally bear all the economic risks and rewards of ownership in these partnerships and therefore include these partnerships in our consolidated financial statements. The third-party developer is paid a developer fee typically equal to a percentage of the construction costs. When the project reaches stabilized occupancy, we acquire the third-party developer’s partnership interests in exchange for any remaining unpaid developer fees. 4 At December 31, 2014, our apartment projects in development included (dollars in thousands): Total Projected Property Location No. of Units Costs to Date (1) Costs (1) Parc at Mansfield Mansfield, TX 99 $ $ Total 99 $ $ (1) Costs include construction hard costs, construction soft costs and loan borrowing costs. We have made investments in a number of large tracts of undeveloped and partially developed land and intend to a) continue to improve these tracts of land for our own development purposes or b) make the improvements necessary to ready the land for sale to other developers. At December31, 2014, our investments in undeveloped and partially developed land consisted of the following (dollars in thousands): Date(s) Primary Property Location Acquired Acres Cost Intended Use Meloy Portage Kent, OH 53 $ Single-family residential McKinney Multi-Tracts McKinney, TX 1997-2008 Mixed use Mercer Crossing Dallas, TX 1996-2013 Mixed use Travis Ranch Kaufman County, TX 25 Multi-family residential US Virgin Islands Multi-Tracts St. Thomas, USVI 2005-2014 Mixed use Waco Multi-Tracts Waco, TX 2005-2006 Single-family residential Windmill Farms (1) Kaufman County, TX Single-family residential Other Land Holdings Various 1990-2008 Various Total Land Holdings $ (1)Windmill Farms Land was acquired by a subsidiary of ARL in 2006 and 2,900 acres were subsequently sold to TCI in 2011. Significant Real Estate Acquisitions/Dispositions and Financings A summary of some of the significant transactions for the year ended December31, 2014 are discussed below: On February 6, 2014, TCI sold a 232-unit apartment complex known as Pecan Pointe, located in Temple, Texas, to an independent third party, for a sales price of $23.1 million.The buyer assumed the existing debt of $16.5 million secured by the property.A gain of $6.1 million was recorded on the sale. On February 10, 2014, a subsidiary of the Company paid off an existing margin loan and entered into a $4 million promissory note with a third party, secured by TCI stock. The note matures on February 10, 2016 and has an interest rate of 6%. On February 12, 2014, TCI exercised the first prepayment option on the settlement relating to the Amoco Building and paid $1.2 million to settle all obligations.The remaining balance of the note in the amount of $3.5 million, along with accrued interest, was forgiven.The 135,000 shares of Series K Convertible Preferred Stock of ARL that was pledged to the lender has been released to TCI.The Series K preferred stock was cancelled May 7, 2014. On February 14, 2014, the Company entered into a settlement and loan modification agreement with the lender regarding EQK Portage land.The new loan is for $1.6 million, matures on February 6, 2017, and has an interest rate of one-month LIBOR plus 5%.The Company paid $200,000 at close which was used to adjust the current outstanding loan balance to the newly stated loan balance and the remainder was used to pay down interest that had been accruing under the prior agreement.The rest of the unpaid interest that accrued under the prior agreement was waived.Per the agreement, the Company was also required to pay off the property tax note of $257,000. 5 On February 28, 2014, TCI refinanced the existing mortgage on Parc at Denham Springs apartments, a 224-unit complex located in Denham Springs, Louisiana, for a new mortgage of $19.2 million.TCI paid off the existing mortgage of $19.2 million and $1.6 million in closing costs.The note accrues interest at 3.75% and payments of interest and principal are due monthly, maturing April 1, 2051 On March 13, 2014, 6.6 acres of land known as Three Hickory located in Farmers Branch, Texas was transferred back to TCI as a result of the settlement agreement with the lender.On the same day TCI sold the land to IOT for $1.2 million which resulted in a gain of $1.2 million. On March 25, 2014, TCI exercised its lender granted option under the settlement agreement relating to the Galleria East Center Retail / Showcase Chevrolet land which was transferred to the existing lender on February 4, 2011.TCI paid the balance of the notes along with all accrued and unpaid interest and received a reduction in price of $0.4 million On March 26, 2014, TCI sold 6.314 acres of land known as McKinney Ranch land, located in McKinney, Texas, to an independent third party, for a sales price of $1.7 million.TCI paid $1.5 million on the existing mortgage to satisfy a portion of the multi-tract collateral debt of $6.6 million, secured by various land parcels located in McKinney, Texas.A gain of $0.8 million was recorded on the sale. On March 28, 2014, TCI secured financing of $40.0 million from an independent third party. The note has a term of five years at an interest rate of 12.0%. The note is interest only for the first year with quarterly principal payments due of $500,000 starting April 1, 2015. The loan is secured by various equity interests in residential apartments and can be prepaid at a penalty rate of 4% for year 1 with the penalty declining by 1% each year thereafter. On March 31, 2014, the Company purchased 16.87 acres of land known as Valwood Acres, located in Farmers Branch, Texas, from an independent third party, for a purchase price of $3.2 million. On March 31, 2014, TCI entered into a settlement agreement relating to the Fenton Centre building which was transferred to the existing lender on June 7, 2011.The total amount of the settlement was $7.0 million, $5.0 million was paid at the time of the settlement and the remaining $2.0 million will be paid out in equal monthly installments through November 5, 2015. On April 3, 2014, TCI sold a 512,593 square foot commercial building known as 1010 Common, located in New Orleans, Louisiana, to an independent third party, for a sales price of $16.6 million.A gain of $7.0 million was recorded on the sale. On May 28, 2014, a $1.5 million principal payment was made to the existing Realty Advisors, Inc. mortgage and two additional land parcels, including 8.0 acres of Ladue land owned by TCI and 16.87 acres of Valwood land owned by ARL, were substituted as collateral under the note in exchange for a release of a $4 million deposit account.The principal balance is allocated based on the land valuation. On July 25, 2014, TCI sold 24.498 acres of land known as Stanley Tools and Kelly Lots, located in Farmers Branch, Texas, to an independent third party, for a sales price of $4.3 million.TCI paid off the existing mortgage of $1.7 million in addition to making a $0.2 million payment on an existing mortgage related to another parcel of land located in Gulfport, Mississippi.A nominal gain was recorded on the sale. On July 31, 2014, TCI refinanced the existing mortgage on Desoto Ranch apartments, a 248-unit complex located in Desoto, Texas, for a new mortgage of $15.7 million.TCI paid off the existing mortgage of $15.7 million and $0.5 million in closing costs.The note accrues interest at 3.50% and payments of interest and principal are due monthly, maturing June 1, 2050. On August 12, 2014, TCI sold a 20,715 square foot commercial building known as Sesame Square, located in Anchorage, Alaska, to an independent party, for a sales price of $2.6 million.TCI paid off the existing mortgage of $0.8 million.A gain of $1.8 million was recorded on the sale. On August 28, 2014, TCI refinanced the existing mortgage on Treehouse apartments, a 160-unit complex located in Irving, Texas, for a new mortgage of $5.8 million.TCI paid off the existing mortgage of $4.7 million and $1.1 million in closing costs and escrows.The note accrues interest at 3.55% and payments of interest and principal are due monthly, maturing September 1, 2044. 6 On September 19, 2014, TCI acquired 100% ownership of Summer Breeze I-V, LLC, from an independent third party, which resulted in the acquisition of Sunset Lodge, a 216-unit complex located in Odessa, Texas.We exchanged the existing note receivable and all accrued interest in the amount of $3.5 million for the ownership interest. On September 23, 2014, TCI sold a 106-unit complex known as Bridgewood Ranch, located in Kaufman, Texas, to an independent third party, for a sales price of $8.0 million.TCI paid off the existing mortgage of $4.5 million and the buyer obtained a new mortgage of $6.6 million.TCI did not recognize or record the sale in accordance with ASC 360-20 due to our continuing involvement as a result of having the option to repurchase the sold property at a later date.The exercise of the option is subject to the approval of the U.S. Department of Housing and Urban Development.TCI determined a sale had not occurred for financial reporting purposes and therefore the asset remains on their books. On October 17, 2014, the construction loan in the amount of $19.7 million that was taken out by TCI on July 1, 2012, to fund the development of Sunset Lodge apartments, a 216-unit complex located in Odessa, Texas, closed into permanent financing.The note accrues interest at 3.00% and payments of interest only are payable commencing August 1, 2012, through February 1, 2014, at which time principal and interest payments are due through the maturity date of February 1, 2054. On November 3, 2014, TCI sold a 290-unit apartment complex known as Blue Ridge, located in Midland, Texas, to an independent third party, for a sales price of $52.8 million.We paid off the existing mortgage of $23.7 million.A gain of $26.7 million was recorded on the sale. On November 6, 2014, TCI acquired 100% ownership of Dun-Run Golf, Dun-Run Development, and Dun-Run Restaurants, all limited liability companies, which resulted in the acquisition of Mahogany Run Golf Course for a purchase price of $13.3 million.TCI took out a note as seller financing to aid in the purchase in the amount of $6.6 million.The note accrues at 8% with interest only payments due through the maturity date of November 6, 2015.An option to renew for one more year can be exercised if a $1.0 million principal payment is made before maturity. On November 13, 2014, TCI sold a 216-unit complex known as Sunset Lodge, as well as 5.98 acres of land, both located in Odessa, Texas, to an independent third party, for a combined sales price of $40.6 million.The buyer assumed the existing debt of $19.0 million secured by the property.A gain of $18.9 million was recorded on the sale. On December 1, 2014, TCI acquired a 208-unit complex known as Legacy at Pleasant Grove, located in Texarkana, Texas, from a third party.We exchanged the existing note receivable and all accrued interest in the amount of $5.0 million for the complex. On December 1, 2014, TCI acquired a 148-unit complex known as Villas at Park West I, located in Pueblo, Colorado, from a third party.We exchanged the existing note receivable and all accrued interest in the amount of $1.3 million for the complex. On December 1, 2014, TCI acquired a 112-unit complex known as Villas at Park West II, located in Pueblo, Colorado, from a third party.We exchanged the existing note receivable and all accrued interest in the amount of $5.1 million for the complex. On December 12, 2014, TCI refinanced the existing mortgage on Stanford Center, a 333,381 square foot commercial building located in Dallas, Texas, for a new mortgage of $28.0 million.We paid off the existing mortgage of $21.3 million and $7.8 million in closing costs and escrows.The note accrues interest at a floating rate of 5.50% above the 30-day LIBOR index, with a floor of 5.75% and payments of interest only, maturing on January 5, 2017. On December 30, 2014, TCI acquired 8.387 acres of land known as Bonneau Land, located in Farmers Branch, Texas, from a third party, for a purchase price of $1.2 million. On December 30, 2014, TCI sold 2.606 acres of land known as Carr (Luna) Land, located in Farmers Branch, Texas, to a third party, for a sales price of $0.3 million.A loss of $0.4 million was recorded on the sale. In December 2010, various commercial and land holdings were sold to FRE Real Estate, Inc., a related party. During the first three months of 2011, many of these transactions were rescinded as of the original transaction date and were subsequently sold to related parties under the same ownership as FRE Real Estate, Inc. As of December 31, 2014, one commercial building, Thermalloy, remains in FRE Real Estate, Inc. TCI did not recognize or record the sale in accordance with ASC 360-20 due to TCI’s continuing involvement, which included the potential payment of cash shortfalls, future obligations under the existing mortgage and guaranty, the buyer’s inadequate initial investment and TCI’s questionable recovery of investment cost. TCI determined that no sale had occurred for financial reporting purposes and therefore the asset remained on the books and continued to record operating expenses and depreciation as a period cost until a sale occurred that met the requirements of ASC 360-20. 7 As of December 31, 2014, there remain one apartment complex, one commercial building and 110 acres of land that TCI has sold to a related party and have deferred the recognition of the sale. These are treated as “subject to sales contract” on the Consolidated Balance Sheets. These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, the maker is currently in default on these mortgages primarily due to lack of payment and is actively involved in discussions with every lender in order to settle or cure the default situation. TCI has reviewed each asset and taken impairment to the extent TCI feels the value of the property was less than its current basis. TCI did not recognize or record the sale in accordance with ASC 360-20 due to its continuing involvement, which included the potential payment of cash shortfalls, future obligations under the existing mortgage and guaranty, the buyer’s inadequate initial investment and TCI’s questionable recovery of investment cost. TCI determined that no sale had occurred for financial reporting purposes and therefore the asset remained on the books and continued to record operating expenses and depreciation as a period cost until a sale occurred that met the requirements of ASC 360-20. The buyers received no compensation for the facilitation of the bankruptcy or debt restructuring process. We continue to invest in the development of apartment projects. For the twelve months ended December31, 2014, we have expended $3.0 million related to the development or predevelopment of various apartment projects. Business Plan and Investment Policy Our business objective is to maximize long-term value for our stockholders by investing in residential and commercial real estate through the acquisition, development and ownership of apartments, commercial properties, hotels, and land. We intend to achieve this objective through acquiring and developing properties in multiple markets and operating as an industry-leading landlord. We believe this objective will provide the benefits of enhanced investment opportunities, economies of scale and risk diversification, both in terms of geographic market and real estate product type. We believe our objective will also result in continuing access to favorably priced debt and equity capital. In pursuing our business objective, we seek to achieve a combination of internal and external growth while maintaining a strong balance sheet and employing a strategy of financial flexibility. We maximize the value of our apartments and commercial properties by maintaining high occupancy levels while charging competitive rental rates, controlling costs and focusing on tenant retention. We also pursue attractive development opportunities either directly or in partnership with other investors. For our portfolio of commercial properties, we generate increased operating cash flow through annual contractual increases in rental rates under existing leases. We also seek to identify best practices within our industry and across our business units in order to enhance cost savings and gain operating efficiencies. We employ capital improvement and preventive maintenance programs specifically designed to reduce operating costs and increase the long-term value of our real estate investments. We seek to acquire properties consistent with our business objectives and strategies. We execute our acquisition strategy by purchasing properties which management believes will create stockholder value over the long-term. We will also sell properties when management believes value has been maximized or when a property is no longer considered an investment to be held long-term. We are continuously in various stages of discussions and negotiations with respect to development, acquisition, and disposition projects. The consummation of any current or future development, acquisition, or disposition, if any, and the pace at which any may be completed cannot be assured or predicted. Substantially all of our properties are owned by subsidiary companies, many of which are single-asset entities. This ownership structure permits greater access to financing for individual properties and permits flexibility in negotiating a sale of either the asset or the equity interests in the entity owning the asset. From time-to-time, our subsidiaries have invested in joint ventures with other investors, creating the possibility of risks that do not exist with properties solely owned by an ARL subsidiary. In those instances where other investors are involved, those other investors may have business, economic, or other objectives that are inconsistent with our objectives, which may in turn require us to make investment decisions different from those if we were the sole owner. Real estate generally cannot be sold quickly. We may not be able to promptly dispose of properties in response to economic or other conditions. To offset this challenge, selective dispositions have been a part of our strategy to maintain an efficient investment portfolio and to provide additional sources of capital. We finance acquisitions through mortgages, internally generated funds, and, to a lesser extent, property sales. Those sources provide the bulk of funds for future acquisitions. We may purchase properties by assuming existing loans secured by the acquired property. When properties are acquired in such a manner, we customarily seek to refinance the asset in order to properly leverage the asset in a manner consistent with our investment objectives. Our businesses are not generally seasonal with regard to real estate investments. Our investment strategy seeks both current income and capital appreciation. Our plan of operation is to continue, to the extent our liquidity permits, to make equity investments in income-producing real estate such as hotels, apartments, and commercial properties. We may also invest in the debt or equity securities of real estate-related entities. We intend to pursue higher risk, higher reward investments, such as improved and unimproved land where we can obtain reasonably-priced financing for substantially all of a property’s purchase price. We intend to continue the development of apartment properties in selected markets in Texas and in other locations where we believe adequate levels of demand exist. We intend to pursue sales opportunities for properties in stabilized real estate markets where we believe our properties’ value has been maximized. We also intend to be an opportunistic seller of properties in markets where demand exceeds current supply. Although we no longer actively seek to fund or purchase mortgage loans, we may, in selected instances, originate mortgage loans or we may provide purchase money financing in conjunction with a property sale. 8 Our Board of Directors has broad authority under our governing documents to make all types of investments, and we may devote available resources to particular investments or types of investments without restriction on the amount or percentage of assets that may be allocated to a single investment or to any particular type of investment, and without limit on the percentage of securities of any one issuer that may be acquired. Investment objectives and policies may be changed at any time by the Board without stockholder approval. The specific composition from time-to-time of our real estate portfolio owned by ARL directly and through our subsidiaries depends largely on the judgment of management to changing investment opportunities and the level of risk associated with specific investments or types of investments. We intend to maintain a real estate portfolio that is diversified by both location and type of property. Competition The real estate business is highly competitive and we compete with numerous companies engaged in real estate activities (including certain entities described in Part III, Item13. “Certain Relationships and Related Transactions, and Director Independence”), some of which have greater financial resources than ARL. We believe that success against such competition is dependent upon the geographic location of a property, the performance of property-level managers in areas such as leasing and marketing, collection of rents and control of operating expenses, the amount of new construction in the area and the maintenance and appearance of the property. Additional competitive factors include ease of access to a property, the adequacy of related facilities such as parking and other amenities, and sensitivity to market conditions in determining rent levels. With respect to apartments, competition is also based upon the design and mix of the units and the ability to provide a community atmosphere for the residents. With respect to hotels, competition is also based upon the market served, i.e., transient, commercial, or group users. We believe that beyond general economic circumstances and trends, the degree to which properties are renovated or new properties are developed in the competing submarket are also competitive factors. See also Part I, Item1A. “Risk Factors”. To the extent that ARL seeks to sell any of its properties, the sales prices for the properties may be affected by competition from other real estate owners and financial institutions also attempting to sell properties in areas where ARL’s properties are located, as well as aggressive buyers attempting to dominate or penetrate a particular market. As described above and in Part III, Item13. “Certain Relationships and Related Transactions, and Director Independence”, the officers and directors of ARL serve as officers and directors of TCI and IOT.TCI and IOT have business objectives similar to those of ARL. ARL’s officers and directors owe fiduciary duties to both IOT and TCI as well as to ARL under applicable law. In determining whether a particular investment opportunity will be allocated to ARL, IOT, or TCI, management considers the respective investment objectives of each Company and the appropriateness of a particular investment in light of each Company’s existing real estate and mortgage notes receivable portfolio. To the extent that any particular investment opportunity is appropriate to more than one of the entities, the investment opportunity may be allocated to the entity which has had funds available for investment for the longest period of time, or, if appropriate, the investment may be shared among all three or two of the entities. In addition, as described in Part III, Item13. “Certain Relationships and Related Transactions, and Director Independence”, ARL competes with related parties of Pillar having similar investment objectives related to the acquisition, development, disposition, leasing and financing of real estate and real estate-related investments. In resolving any potential conflicts of interest which may arise, Pillar has informed ARL that it intends to exercise its best judgment as to what is fair and reasonable under the circumstances in accordance with applicable law. We have historically engaged in and will continue to engage in certain business transactions with related parties, including but not limited to asset acquisitions and dispositions. Transactions involving related parties cannot be presumed to be carried out on an arm’s length basis due to the absence of free market forces that naturally exist in business dealings between two or more unrelated entities. Related party transactions may not always be favorable to our business and may include terms, conditions and agreements that are not necessarily beneficial to or in the best interests of the Company. Available Information ARL maintains an Internet site at http://www.amrealtytrust.com. Available through the website, free of charge, are Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, reports filed pursuant to Section16, and amendments to those reports, as soon as reasonably practicable after they are electronically filed or furnished to the Securities and Exchange Commission. In addition, we have posted the charters for the Audit Committee, Compensation Committee, and Governance and Nominating Committee, as well as the Code of Business Conduct and Ethics, Corporate Governance Guidelines on Director Independence, and other information on the website. These charters and principles are not incorporated in this report by reference. We will also provide a copy of these documents free of charge to stockholders upon written request. The Company issues Annual Reports containing audited financial statements to its common shareholders. 9 ITEM1A. RISK FACTORS An investment in our securities involves various risks. All investors should carefully consider the following risk factors in conjunction with the other information in this report before trading our securities. Risk Factors Related to our Business Adverse events concerning our existing tenants or negative market conditions affecting our existing tenants could have an adverse impact on our ability to attract new tenants, release space, collect rent or renew leases, and thus could adversely affect cash flow from operations and inhibit growth. Cash flow from operations depends in part on the ability to lease space to tenants on economically favorable terms. We could be adversely affected by various facts and events over which the Company has limited or no control, such as: • lack of demand for space in areas where the properties are located; • inability to retain existing tenants and attract new tenants; • oversupply of or reduced demand for space and changes in market rental rates; • defaults by tenants or failure to pay rent on a timely basis; • the need to periodically renovate and repair marketable space; • physical damage to properties; • economic or physical decline of the areas where properties are located; and • potential risk of functional obsolescence of properties over time. At any time, any tenant may experience a downturn in its business that may weaken its financial condition. As a result, a tenant may delay lease commencement, fail to make rental payments when due, decline to extend a lease upon its expiration, become insolvent or declare bankruptcy. Any tenant bankruptcy or insolvency, leasing delay or failure to make rental payments when due could result in the termination of the tenant’s lease and material losses to the Company. If tenants do not renew their leases as they expire, we may not be able to rent the space. Furthermore, leases that are renewed, and some new leases for space that is re-let, may have terms that are less economically favorable than expiring lease terms, or may require us to incur significant costs, such as renovations, tenant improvements or lease transaction costs. Any of these events could adversely affect cash flow from operations and our ability to make distributions to shareholders and service indebtedness. A significant portion of the costs of owning property, such as real estate taxes, insurance, and debt service payments, are not necessarily reduced when circumstances cause a decrease in rental income from the properties. We may not be able to compete successfully with other entities that operate in our industry. We experience a great deal of competition in attracting tenants for the properties and in locating land to develop and properties to acquire. In our effort to lease properties, we compete for tenants with a broad spectrum of other landlords in each of the markets. These competitors include, among others, publicly-held REITs, privately-held entities, individual property owners and tenants who wish to sublease their space. Some of these competitors may be able to offer prospective tenants more attractive financial terms than we are able to offer. If the availability of land or high quality properties in our markets diminishes, operating results could be adversely affected. We may experience increased operating costs which could adversely affect our financial results and the value of our properties. Our properties are subject to increases in operating expenses such as insurance, cleaning, electricity, heating, ventilation and air conditioning, administrative costs and other costs associated with security, landscaping, repairs, and maintenance of the properties. While some current tenants are obligated by their leases to reimburse us for a portion of these costs, there is no assurance that these tenants will make such payments or agree to pay these costs upon renewal or new tenants will agree to pay these costs. If operating expenses increase in our markets, we may not be able to increase rents or reimbursements in all of these markets to offset the increased expenses, without at the same time decreasing occupancy rates. If this occurs, our ability to make distributions to shareholders and service indebtedness could be adversely affected. 10 Our ability to achieve growth in operating income depends in part on its ability to develop additional properties. We intend to continue to develop properties where warranted by market conditions. We have a number of ongoing development and land projects being readied for commencement. Additionally, general construction and development activities include the following risks: • construction and leasing of a property may not be completed on schedule, which could result in increased expenses and construction costs, and would result in reduced profitability for that property; • construction costs may exceed original estimates due to increases in interest rates and increased cost of materials, labor or other costs, possibly making the property less profitable because of inability to increase rents to compensate for the increase in construction costs; • some developments may fail to achieve expectations, possibly making them less profitable; • we may be unable to obtain, or face delays in obtaining, required zoning, land-use, building, occupancy, and other governmental permits and authorizations, which could result in increased costs and could require us to abandon our activities entirely with respect to a project; • we may abandon development opportunities after the initial exploration, which may result in failure to recover costs already incurred. If we determine to alter or discontinue its development efforts, future costs of the investment may be expensed as incurred rather than capitalized and we may determine the investment is impaired resulting in a loss; • we may expend funds on and devote management’s time to projects which will not be completed; and • occupancy rates and rents at newly-completed properties may fluctuate depending on various factors including market and economic conditions, and may result in lower than projected rental rates and reduced income from operations. We face risks associated with property acquisitions. We acquire individual properties and various portfolios of properties and intend to continue to do so. Acquisition activities are subject to the following risks: • when we are able to locate a desired property, competition from other real estate investors may significantly increase the seller’s offering price; • acquired properties may fail to perform as expected; • the actual costs of repositioning or redeveloping acquired properties may be higher than original estimates; • acquired properties may be located in new markets where we face risks associated with an incomplete knowledge or understanding of the local market, a limited number of established business relationships in the area and a relative unfamiliarity with local governmental and permitting procedures; and • we may be unable to quickly and efficiently integrate new acquisitions, particularly acquisitions of portfolios of properties, into existing operations, and results of operations and financial condition could be adversely affected. We may acquire properties subject to liabilities and without any recourse, or with limited recourse, with respect to unknown liabilities. However, if an unknown liability was later asserted against the acquired properties, we might be required to pay substantial sums to settle it, which could adversely affect cash flow. Many of our properties are concentrated in our primary markets and the Company may suffer economic harm as a result of adverse conditions in those markets. Our properties are located principally in specific geographic areas in the southwestern, southeastern, and mid-western United States. The Company’s overall performance is largely dependent on economic conditions in those regions. We are leveraged and may not be able to meet our debt service obligations. We had total indebtedness at December31, 2014 of approximately $655.5 million. Substantially all assets have been pledged to secure debt. These borrowings increase the risk of loss because they represent a prior claim on assets and most require fixed payments regardless of profitability. Our leveraged position makes us vulnerable to declines in the general economy and may limit the Company’s ability to pursue other business opportunities in the future. 11 We may not be able to access financial markets to obtain capital on a timely basis, or on acceptable terms. We rely on proceeds from property dispositions and third party capital sources for a portion of our capital needs, including capital for acquisitions and development. The public debt and equity markets are among the sources upon which the Company relies. There is no guarantee that we will be able to access these markets or any other source of capital. The ability to access the public debt and equity markets depends on a variety of factors, including: • general economic conditions affecting these markets; • our own financial structure and performance; • the market’s opinion of real estate companies in general; and • the market’s opinion of real estate companies that own similar properties. We may suffer adverse effects as a result of terms and covenants relating to the Company’s indebtedness. Required payments on our indebtedness generally are not reduced if the economic performance of the portfolio declines. If the economic performance declines, net income, cash flow from operations and cash available for distribution to stockholders may be reduced. If payments on debt cannot be made, we could sustain a loss or suffer judgments, or in the case of mortgages, suffer foreclosures by mortgagees. Further, some obligations contain cross-default and/or cross-acceleration provisions, which means that a default on one obligation may constitute a default on other obligations. We anticipate only a small portion of the principal of our debt will be repaid prior to maturity. Therefore, we are likely to refinance a portion of our outstanding debt as it matures. There is a risk that we may not be able to refinance existing debt or the terms of any refinancing will not be as favorable as the terms of the maturing debt. If principal balances due at maturity cannot be refinanced, extended, or repaid with proceeds from other sources, such as the proceeds of sales of assets or new equity capital, cash flow may not be sufficient to repay all maturing debt in years when significant “balloon” payments come due. Our credit facilities and unsecured debt contain customary restrictions, requirements and other limitations on the ability to incur indebtedness, including total debt to asset ratios, secured debt to total asset ratios, debt service coverage ratios, and minimum ratios of unencumbered assets to unsecured debt. Our continued ability to borrow is subject to compliance with financial and other covenants. In addition, failure to comply with such covenants could cause a default under credit facilities, and we may then be required to repay such debt with capital from other sources. Under those circumstances, other sources of capital may not be available, or be available only on unattractive terms. Our degree of leverage could limit our ability to obtain additional financing or affect the market price of our common stock. The degree of leverage could affect our ability to obtain additional financing for working capital, capital expenditures, acquisitions, development or other general corporate purposes. The degree of leverage could also make us more vulnerable to a downturn in business or the general economy. An increase in interest rates would increase interest costs on variable rate debt and could adversely impact the ability to refinance existing debt. We currently have, and may incur more, indebtedness that bears interest at variable rates. Accordingly, if interest rates increase, so will the interest costs, which could adversely affect cash flow and the ability to pay principal and interest on our debt and the ability to make distributions to shareholders. Further, rising interest rates could limit our ability to refinance existing debt when it matures. Unbudgeted capital expenditures or cost overruns could adversely affect business operations and cash flow. If capital expenditures for ongoing or planned development projects or renovations exceed expectations, the additional cost of these expenditures could have an adverse effect on business operations and cash flow. In addition, we might not have access to funds on a timely basis to pay the unexpected expenditures. Construction costs are funded in large part through construction financing, which the Company may guarantee. The Company’s obligation to pay interest on this financing continues until the rental project is completed, leased-up and permanent financing is obtained, or the for sale project is sold, or the construction loan is otherwise paid. Unexpected delays in completion of one or more ongoing projects could also have a significant adverse impact on business operations and cash flow. We may need to sell properties from time to time for cash flow purposes. Because of the lack of liquidity of real estate investments generally, our ability to respond to changing circumstances may be limited. Real estate investments generally cannot be sold quickly. In the event that we must sell assets to generate cash flow, we cannot predict whether there will be a market for those assets in the time period desired, or whether we will be able to sell the assets at a price that will allow the Company to fully recoup its investment. We may not be able to realize the full potential value of the assets and may incur costs related to the early pay-off of the debt secured by such assets. 12 We intend to devote resources to the development of new projects. We plan to continue developing new projects as opportunities arise in the future. Development and construction activities entail a number of risks, including but not limited to the following: • we may abandon a project after spending time and money determining its feasibility; • construction costs may materially exceed original estimates; • the revenue from a new project may not be enough to make it profitable or generate a positive cash flow; • we may not be able to obtain financing on favorable terms for development of a property, if at all; • we may not complete construction and lease-ups on schedule, resulting in increased development or carrying costs; and • we may not be able to obtain, or may be delayed in obtaining, necessary governmental permits. The overall business is subject to all of the risks associated with the real estate industry. We are subject to all risks incident to investment in real estate, many of which relate to the general lack of liquidity of real estate investments, including, but not limited to: • our real estate assets are concentrated primarily in the southwest and any deterioration in the general economic conditions of this region could have an adverse effect; • changes in interest rates may make the ability to satisfy debt service requirements more burdensome; • lack of availability of financing may render the purchase, sale or refinancing of a property more difficult or unattractive; • changes in real estate and zoning laws; • increases in real estate taxes and insurance costs; • federal or local economic or rent control; • acts of terrorism, and • hurricanes, tornadoes, floods, earthquakes and other similar natural disasters. Our performance and value are subject to risks associated with our real estate assets and with the real estate industry. Our economic performance and the value of our real estate assets, and consequently the value of our securities, are subject to the risk that if our properties do not generate revenues sufficient to meet our operating expenses, including debt service and capital expenditures, our cash flow will be adversely affected. The following factors, among others, may adversely affect the income generated by our properties: • downturns in the national, regional and local economic conditions (particularly increases in unemployment); • competition from other office, hotel and commercial buildings; • local real estate market conditions, such as oversupply or reduction in demand for office, hotel or other commercial space; • changes in interest rates and availability of financing; • vacancies, changes in market rental rates and the need to periodically repair, renovate and re-let space; • increased operating costs, including insurance expense, utilities, real estate taxes, state and local taxes and heightened security costs; • civil disturbances, earthquakes and other natural disasters, or terrorist acts or acts of war which may result in uninsured or underinsured losses; • significant expenditures associated with each investment, such as debt service payments, real estate taxes, insurance and maintenance costs which are generally not reduced when circumstances cause a reduction in revenues from a property; • declines in the financial condition of our tenants and our ability to collect rents from our tenants; and • decreases in the underlying value of our real estate. 13 Adverse economic and geopolitical conditions and dislocations in the credit markets could have a material adverse effect on our results of operations, and financial condition. Our business may be affected by market and economic challenges experienced by the U.S. economy or real estate industry as a whole or by the local economic conditions in the markets in which our properties are located, including the current dislocations in the credit markets and general global economic recession. These current conditions, or similar conditions existing in the future, may adversely affect our results of operations, and financial condition as a result of the following, among other potential consequences: • the financial condition of our tenants may be adversely affected which may result in tenant defaults under leases due to bankruptcy, lack of liquidity, operational failures or for other reasons; • significant job losses within our tenants may occur, which may decrease demand for our office space, causing market rental rates and property values to be negatively impacted; • our ability to borrow on terms and conditions that we find acceptable, or at all, may be limited, which could reduce our ability to pursue acquisition and development opportunities and refinance existing debt, reduce our returns from our acquisition and development activities and increase our future interest expense; • reduced values of our properties may limit our ability to dispose of assets at attractive prices or to obtain debt financing secured by our properties and may reduce the availability of unsecured loans; and • one or more lenders could refuse to fund their financing commitment to us or could fail and we may not be able to replace the financing commitment of any such lenders on favorable terms, or at all. Real estate investments are illiquid, and the Company may not be able to sell properties if and when it is appropriate to do so. Real estate generally cannot be sold quickly. We may not be able to dispose of properties promptly in response to economic or other conditions. In addition, provisions of the Internal Revenue Code may limit our ability to sell properties (without incurring significant tax costs) in some situations when it may be otherwise economically advantageous to do so, thereby adversely affecting returns to stockholders and adversely impacting our ability to meet our obligations. ITEM1B. UNRESOLVED STAFF COMMENTS None. 14 ITEM2.PROPERTIES On December31, 2014, our portfolio consisted of 47 income producing properties consisting of 38 apartments totaling 6,344 units, nine commercial properties consisting of four office buildings, one industrial warehouse, three retail centers, and a golf course.In addition, we own or control 4,234 acres of improved and unimproved land held for future development or sale. The average annual rental and other property revenue dollar per square foot is $10.19 for the Company’s residential apartment portfolio and $9.55 for the commercial portfolio.The table below shows information relating to those properties in which we own or have an ownership interest: Residential Apartments Location Units Occupancy Anderson Estates Oxford, MS 48 100.00% Blue Lake Villas I Waxahachie, TX 95.70% Blue Lake Villas II Waxahachie, TX 70 95.70% Breakwater Bay Beaumont, TX 93.80% Bridgewood Ranch Kaufman, TX 99.10% Capitol Hill Little Rock, AR 91.70% Curtis Moore Estates Greenwood, MS 85.60% Dakota Arms Lubbock, TX 89.90% David Jordan Phase II Greenwood, MS 32 87.50% David Jordan Phase III Greenwood, MS 40 87.50% Desoto Ranch DeSoto, TX 96.00% Falcon Lakes Arlington, TX 97.20% Heather Creek Mesquite, TX 95.00% Lake Forest Houston, TX 100.00% Legacy at Pleasant Grove Texarkana, TX 93.80% Lodge at Pecan Creek Denton, TX 94.30% Mansions of Mansfield Mansfield, TX 95.20% Mission Oaks San Antonio, TX 93.00% Monticello Estate Monticello, AR 32 90.60% Northside on Travis Sherman, TX 96.00% Parc at Clarksville Clarksville, TN 94.60% Parc at Denham Springs Denham Springs, LA 92.40% Parc at Maumelle Little Rock, AR 90.00% Parc at Metro Center Nashville, TN 100.00% Parc at Rogers Rogers, AR 98.00% Preserve at Pecan Creek Denton, TX 96.40% Riverwalk Phase I Greenville, MS 32 93.80% Riverwalk Phase II Greenville, MS 72 91.70% Sonoma Court Rockwall, TX 96.80% Sugar Mill Baton Rouge, LA 100.00% Toulon Gautier, MS 93.80% Treehouse Irving, TX 98.10% Villas at Park West I Pueblo, CO 90.50% Villas at Park West II Pueblo, CO 97.30% Vistas of Vance Jackson San Antonio, TX 89.60% Whispering Pines Topeka, KS 94.10% Windsong Fort Worth, TX 95.20% Total Apartment Units Apartments Subject to Sales Contract Location Units Occupancy Quail Hollow Holland, OH 95.50% Total Apartments Subject to Sale Total Apartments /Average Occupancy rate 94.35% 15 Office Buildings Location SqFt Occupancy 600 Las Colinas Las Colinas, TX 78.26% Browning Place (Park West I) Farmers Branch, TX 60.50% Senlac (VHP) Farmers Branch, TX 100.00% Stanford Center Dallas, TX 48.57% Total Office Buildings Retail Centers Location SqFt Occupancy Bridgeview Plaza LaCrosse, WI 94.37% Cross County Mall Matoon, IL 59.57% Fruitland Plaza Fruitland Park, FL 0.00% Total Retail Centers Industrial Warehouses Subject to Sales Contract Location SqFt Occupancy Thermalloy Farmers Branch, TX 100.00% Total Industrial Warehouses Subject to Sales Contract Total Commercial Golf Course Location SqFt Mahogany Run Golf Course St. Thomas, US Virgin Islands Total Golf Course Total Commercial and Golf Course Lease Expirations The table below shows the lease expirations of the commercial properties over a nine-year period and thereafter: Year of Lease Expiration Rentable Square Feet Subject to Expiring Leases Current Annualized (1) Contractual Rent Under Expiring Leases Current Annualized(1) Contractual Rent Under Expiring Leases (P.S.F.) Percentage of Total Square Feet Percentage of Gross Rentals 0.6% 0.6% 23.1% 23.9% 4.3% 6.0% 13.0% 14.6% 13.4% 21.1% 4.1% 8.2% 1.7% 3.7% 2.8% 5.8% 8.9% 10.9% Thereafter 4.3% 5.2% Total 76.2% 100% Represents the monthly contractual base rent and recoveries from tenants under existing leases as of December31, 2014, multiplied by twelve. This amount reflects total rent before any rent abatements and includes expense reimbursements which may be estimates as of such date. 16 Land Location Acres 2427 Valley View Ln Farmers Branch, TX Audubon Adams County, MS Bonneau Land Farmers Branch, TX Cooks Lane Forth Worth, TX Dedeaux Gulfport, MS Denham Springs Denham Springs, LA Gautier Gautier, MS GNB Farmers Branch, TX Hollywood Casino Tract II Farmers Branch, TX Lacy Longhorn Farmers Branch, TX LaDue Farmers Branch, TX Lake Shore Villas Humble, TX Lubbock Lubbock, TX Luna Ventures Farmers Branch, TX Mahogany Run Golf Course St. Thomas, US Virgin Islands Manhanttan Farmers Branch, TX McKinney 36 Collin County, TX McKinney Ranch McKinney,TX Meloy/Portage Kent, OH Minivest Dallas, TX Nashville Nashville, TN Nicholson Croslin Dallas, TX Nicholson Mendoza Dallas, TX Ocean Estates Gulfport, MS Seminary West Fort Worth, TX Senlac Farmers Branch, TX Sugar Mill Land Baton Rouge, LA Texas Plaza Irving, TX Three Hickory Farmers Branch, TX Travelers Farmers Branch, TX Travis Ranch Kaufman County, TX Travis Ranch Retail Kaufman County, TX Union Pacific Railroad Dallas, TX US Virgin Islands US Virgin Islands Valley View 34 (Mercer Crossing) Farmers Branch, TX Valley View/Senlac Farmers Branch, TX Valwood Land Dallas, TX Waco 151 Waco,TX Waco Swanson Waco, TX Walker Dallas County, TX Willowick Pensacola, FL Windmills Farm Kaufman County, TX Total Land/Development Land Subject to Sales Contract Location Acres Dominion Tract Dallas, TX Hollywood Casino Tract I Farmers Branch, TX Hunter Equities Dallas, TX Whorton Bentonville, AR Total Land Subject to Sales Contract Total Land 17 ITEM3.LEGAL PROCEEDINGS Disposed of Entities: ART and ART Midwest, Inc. While the Company and all entities in which the Company has a direct or indirect equity interest are not parties to or obligated in any way for the outcome, a formerly owned entity (American Realty Trust, Inc.) and its former subsidiary (ART Midwest, Inc.) have been engaged since 1999 in litigation with Mr. David Clapper and entities related to Mr. Clapper (collectively, the “Clapper Parties”).The matter originally involved a transaction in 1998 in which ART and the Clapper Parties were to form a partnership to own eight residential apartment complexes.Through the years, a number of rulings, both for and against American Realty Trust, Inc. (“ART”) and ART Midwest, Inc., were issued.In October 2011, a ruling was issued under which the Clapper Parties received a judgment for approximately $74 million, including $26 million in actual damages and $48 million interest.The ruling was against ART and ART Midwest, Inc., but no other entity.During February 2014, the court of Appeals affirmed a portion of the judgment in favor of the Clapper Parties, but also ruled that a double counting of a significant portion of the damages had occurred and remanded the case back to the trial court to recalculate the damage award, as well as pre and post-judgment interest thereon.ART was also a significant owner of a partnership interest in the partnership that was awarded the initial damages in this matter. In 2005, ART filed suit against a major national law firm over the initial transaction.That action was abated while the principal case with the Clapper Parties was pending, but the matter was recently unabated and is now moving forward.The only defendants in the litigation involving the Clapper Parties are ART and ART Midwest, Inc., which, together, had total assets and net worth, as of December 31, 2012, of approximately $10 million.In January 2012, the Company sold all of the issued and outstanding stock of ART to an unrelated party for a promissory note in the amount of $10 million.At December 31, 2012, the Company fully reserved and valued such note at zero. Subsequent to the sale of the ART stock in January 2012, ART instituted a Chapter 11 bankruptcy proceeding in the United States Bankruptcy Court for the Northern District of Texas, Dallas Division.In March 2014, the bankruptcy court dismissed the proceeding. In August 2014, David M. Clapper and two entities related to Mr. Clapper (all, collectively, the “Clapper Parties”) filed a complaint in the U. S. District Court against the Company, its directors and certain of its officers alleging purported transactions to the detriment of the Clapper Parties and others by transferring assets, cash and diverting property.Management of the Company believes that there is no basis for this action against the Company and its officers and directors and intends to vigorously defend itself. The August 2014 complaint does not allege any facts relating to the Company, except that the named directors and officers are directors and officers of the Company and that the Company is a Nevada corporation, with its headquarters/principal place of business in Dallas, Texas. Management of the Company believes that the Company has no liability for any ultimate judgment in the proceeding involving the Clapper Parties; however, Management of the Company has serious reservations about the current collectability of the $10 million note and, accordingly, continues to maintain a full reservation of the value of such note at zero. Port Olpenitz ARL, through a foreign subsidiary, was involved in developing a maritime harbor town on the 420 acre site of the former naval base of Olpenitz in Kappeln, Germany.Disputes with the local partner related to his mismanagement of the project resulted in his being replaced as the managing partner which was followed by a filing for bankruptcy protection in Germany to completely remove him from the project.An insolvency manager was placed in control of the project in order to protect the creditors and as of December 31, 2013, had sold the vast majority of assets (almost all land) of the project.The Company no longer has any financial responsibility for the obligations of the creditors related to the project and has claims filed for loans relating to our investment in the project.Due to the questionable collectability of these loans from the proceeds of the project, the Company has written off the unreserved balance of $5.3 million in the project.As of December 13, 2013, ARL had filed two lawsuits in Germany to recover funds invested in the project. The lawsuits are against: 1) the former German partner and his company, and 2) against the law firm in Hamburg originally hired to protect ARL’s investment in the project. At this time it is unknown how much can be recovered or how successful the litigation will be. 18 Dynex Capital, Inc. On February 13, 2013, the Court of Appeals, Fifth District of Texas at Dallas (the “Fifth Court of Appeals”) rendered an opinion involving TCI in Case No. 05-04-01358-CV styled Basic Capital Management, Inc., American Realty Trust, Inc., Transcontinental Realty Investors, Inc., Continental Poydras Corp., Continental Common, Inc. and Continental Baronne, Inc. v. Dynex Commercial, Inc. and Dynex Capital, Inc. The case was on appeal from the 68th Judicial District Court of Dallas County, Texas, had previously been appealed to the Fifth Court of Appeals and further appealed to the Supreme Court of the State of Texas which had remanded the instant case back to the Fifth Court of Appeals to address certain issues. The case had its origin with Dynex Commercial making loans to Continental Poydras Corp., Continental Common, Inc. and Continental Baronne, Inc. (subsidiaries of Continental Mortgage & Equity Trust (“CMET”), an entity which merged into TCI in 1999 after the original suit was filed). Under the original loan commitment, $160,000,000 in loans were to be made to the entities. The loans were conditioned on the execution of a commitment between Dynex Commercial and Basic Capital Management, Inc. (“Basic”). An original trial to a jury resulted in the jury awarding significant damages to Basic for “lost opportunity,” awarding damages in “increased costs” and “lost opportunity” damages to ART and damages of $960,646 in “increased costs” and $11,161,520 for “lost opportunity’ damages in favor of TCI and its subsidiaries (a total of $12,122,166). The original Trial Court ignored the jury’s findings and entered a “Judgment Notwithstanding the Verdict” (“JNOV”) in Dynex’s favor; the Fifth Court of Appeals has now ruled that the JNOV was improper because there was sufficient evidence to support the jury’s findings. As a result, the Fifth Court of Appeals ordered the Trial Court to enter a new judgment consistent with the jury’s original findings. The Fifth Court of Appeals also determined that TCI was entitled to damages for “lost opportunities” relating to tenant improvements and awarded TCI an additional $252,577. Issues relating to attorneys fees were also addressed with the Fifth Court of Appeals ordering the Trial Court to “re-try” the issue of attorney’s fees to determine the amount of fees to which TCI would be entitled on a “breach of commitment” claim. In addition, as a result of the changes in amounts awarded and passage of time, the Fifth Court of Appeals also ordered the Trial Court to recalculate the correct amounts of pre and post-judgment interest owed to Appellants. While the fifteen year old controversy is not yet fully resolved, the Fifth Court of Appeals opinion is favorable to TCI, but TCI expects continued challenges by Dynex to the Fifth Court of Appeals opinion and any ultimate award of damages by the Trial Court. The ownership of property and provision of services to the public as tenants entails an inherent risk of liability. Although the Company and its subsidiaries are involved in various items of litigation incidental to and in the ordinary course of its business, in the opinion of Management, the outcome of such litigation will not have a material adverse impact upon the Company’s financial condition, results of operation or liquidity, unless noted otherwise above. The Company is involved in and vigorously defending against other deficiency claims with respect to assets that have been foreclosed by various lenders. Such claims are generally against a consolidated subsidiary as the borrower or the Company as a guarantor of indebtedness or performance. Some of these proceedings may ultimately result in an unfavorable determination for the Company and/or one of its consolidated subsidiaries. While we cannot predict the final result of such proceedings, Management believes that the maximum exposure to the Company and its consolidated subsidiaries, if any, will not exceed approximately $20.0 million in the aggregate and will occur, if at all, in future years. During the fourth quarter of the fiscal year covered by this Report, no proceeding previously reported was terminated. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 19 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ARL’s common stock is listed and traded on the NYSE under the symbol “ARL”. The following table sets forth the high and low sales prices as reported in the consolidated reporting system of the NYSE for the quarters ended: High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ On March12, 2015, the closing market price of ARL’s common stock on the NYSE $5.05 per share, and was held by approximately 2,253 stockholders of record. ARL’s Board of Directors has established a policy that dividend declarations on common stock would be determined on an annual basis following the end of each year. In accordance with that policy, the Board determined not to pay any dividends on common stock in 2014, 2013 or 2012. Future distributions to common stockholders will be determined by the Board of Directors in light of conditions then existing, including the Company’s financial condition and requirements, future prospects, restrictions in financing agreements, business conditions and other factors deemed relevant by the Board. Under ARL’s Amended Articles of Incorporation, 15,000,000 shares of Series A 10.0% Cumulative Convertible Preferred Stock are authorized with a par value of $2.00 per share and a liquidation preference of $10.00 per share plus accrued and unpaid dividends. Dividends are payable at the annual rate of $1.00 per share, or $.25 per share quarterly, to stockholders of record on the last day of each March, June, September, and December, when and as declared by the Board of Directors. The Series A Preferred Stock may be converted into common stock at 90.0% of the average daily closing price of ARL’s common stock for the prior 20 trading days. At December31, 2014, 2,461,252 shares of Series A Preferred Stock were outstanding.Of the outstanding shares, there were 300,000 shares owned by ART Edina, Inc., and 600,000 shares owned by ART Hotel Equities, Inc., a wholly-owned subsidiary of ARL. As of May 30, 2014, these 900,000 shares were transferred to ARL.Dividends are not paid on the shares owned by ARL. Under ARL’s Amended Articles of Incorporation, 91,000 shares of Series D 9.50% Cumulative Preferred Stock are authorized with a par value of $2.00 per share, and a liquidation preference of $20.00 per share. Dividends are payable at the annual rate of $1.90 per year or $0.475 per quarter to stockholders of record on the last day of each March, June, September and December when and as declared by the Board of Directors. The Series D Preferred Stock is reserved for the conversion of the ClassA limited partner units of Ocean Beach Partners, L.P. The ClassA units may be exchanged for Series D Preferred Stock at the rate of 20 ClassA units for each share of Series D Preferred Stock. At March 15, 2015, no shares of Series D Preferred Stock were outstanding. Under ARL’s Amended Articles of Incorporation, 500,000 shares of Series E 6.0% Cumulative Preferred Stock are authorized with a par value $2.00 per share and a liquidation preference of $10.00 per share. Dividends are payable at the annual rate of $.60 per share or $.15 per quarter to stockholders of record on the last day of each March, June, September and December when and as declared by the Board of Directors. At March 15, 2014, no Series E Preferred Stock was outstanding.As an instrument amendatory to ARL’s Amended Articles of Incorporation, 100,000 shares of Series J 8% Cumulative Convertible Preferred Stock have been designated pursuant to a Certificate of Designation filed March16, 2006, with a par value of $2.00 per share, and a liquidation preference of $1,000 per share. Dividends are payable at the annual rate of $80 per share, or $20 per quarter, to stockholders of record on the last day of each of March, June, September and December, when and as declared by the Board of Directors. Although the Series J 8% Cumulative Convertible Preferred Stock has been designated, no shares have been issued as of March15, 2015. The Company had 135,000 shares of Series K convertible preferred stock, which were held by TCI and used as collateral on a note. The note has been paid in full and the Series K preferred stock was cancelled May 7, 2014. On September1, 2000, the Board of Directors approved a share repurchase program authorizing the repurchase of up to a total of 1,000,000 shares of ARL common stock. This repurchase program has no termination date.In August 2010, the Board of Directors approved an increase in the share repurchase program for up to an additional 250,000 shares of common stock which results in a total authorization under the repurchase program for up to 1,250,000 shares. 20 The following table sets forth information regarding purchases made by ARL of shares of ARL common stock on a monthly basis during the fourth quarter of 2014: Period Total Number of Shares Purchased Average Price Paid per share Total Number of Shares Purchased as Part of Publicly Announced Program Maximum Number of Shares that May Yet be Purchased Under the Program Balance at September 30, 2014 October 31, 2014 $
